Citation Nr: 0903535	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on 
unemployability, due to service-connected disabilities 
(TDIU), prior to February 20, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967 and from April to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the Board notes that, in a November 2005 written 
statement, the veteran's attorney requested a decision review 
telephone conference.  A review of the claims file shows this 
was not conducted.  Therefore, a remand is necessary for the 
RO to comply with the attorney's requested conference.

The veteran's attorney has alleged that the veteran submitted 
three informal claims of entitlement to TDIU.  These 
communications were dated in March 11, 1991; May 10 1991; and 
September 15, 1992.  Entitlement to TDIU was denied by the RO 
in January and September 1992.  With regard to the January 
and September 1992 rating decisions, the RO will be asked to 
make a determination as to whether the rating decisions were 
final and, if so, whether the veteran was provided notice of 
the decisions and his right to appeal.

With regard to the document dated in September 1992 and 
associated with the claims file after the September 1992 
rating decision, the RO should make a determination as to 
whether it was an informal claim of entitlement to TDIU.  
Assuming the September 1992 VA document constituted an 
informal claim, the RO will be asked to make a determination 
as to whether it was implicitly denied in the November 1993 
rating decision that denied an increased rating for post-
traumatic stress disorder (PTSD).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a decision review telephone 
conference as requested by the veteran's 
attorney in the November 2005 written 
statement (or explain why one will not be 
conducted).

2.  Make a determination as to whether 
the January 1992 and September 1992 
rating decisions that denied entitlement 
to TDIU were final and whether the 
veteran received notice of these 
decisions and of his right to appeal.

3.  Make a determination as to whether 
the September 15, 1992 written statement 
from the veteran's VA clinical 
psychologist, associated with the claims 
file in August 1993, constitutes an 
informal claim for entitlement to TDIU or 
an implied claim for TDIU.

Assuming this document constitutes an 
informal claim, make a determination as 
to whether the claim of entitlement to 
TDIU was implicitly denied in a 
subsequent decision.  If so, make a 
determination as to whether this decision 
was final.  See Deshotel v. Nicholson, 
457 F.3d 1258 (2006); Andrews v. 
Nicholson, 421 F.3d 1278 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

